PER CURIAM.
We grant the petition for writ of certio-rari which seeks review of a discovery order incident to the denial of a motion to dismiss a bill of discovery. See JM Family Enters., Inc. v. Freeman, 758 So.2d 1175 (Fla. 4th DCA 2000). “Under the current state of the law, the filing of a bill of discovery is justified only in ‘narrow and limited circumstances.’” Vorbeck v. Betancourt, 107 So.3d 1142 (Fla. 3d DCA 2012) (citing Venezia Lakes Homeowners Ass’n v. Precious Homes at Twin Lakes Prop. Owners Ass’n, 34 So.3d 755, 756 (Fla. 3d DCA 2010)). This case does not present such circumstances. See, e.g., Lewis v. Weaver, 969 So.2d 586 (Fla. 4th DCA 2007); Adventist Health Sys./Sunbelt, Inc. v. Hegwood, 569 So.2d 1295 (Fla. 5th DCA 1990). Rather, respondent’s intended use of the bill exceeds its residual use and is an attempt to see if causes of actions exist for a potential lawsuit.
Accordingly, we quash the order denying Petitioners’ motion to dismiss and the related discovery order.

Petition granted.

WARNER, GERBER and CONNER, JJ., concur.